Citation Nr: 9904850	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  97-34 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for shrapnel to the chest, 
with shrapnel around the heart.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied service connection for 
shrapnel to the chest with shrapnel around the heart, on the 
basis that the claim was not well grounded.  The veteran 
filed a timely appeal to that adverse determination.


FINDING OF FACT

Retained foreign bodies in the chest or around the heart as 
residuals of an inservice shell fragment wound are not 
demonstrated.


CONCLUSION OF LAW

Shrapnel to the chest, with shrapnel around the heart, was 
not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the 
veteran's service medical records are unavailable, because 
they were destroyed by fire at the National Personnel Records 
Center (NPRC) in 1973.  The Board is aware that VA's 
statutory duty to assist in the development of facts 
pertinent to the veteran's claim, including the obligation to 
search for alternate medical records, is heightened in cases 
in which the service medical records have been destroyed.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991).  The veteran's claims 
file reveals that attempts were made to reconstruct his 
service medical records through the NPRC.  While the veteran 
submitted a completed National Archives (NA) Form 13055, he 
listed dated of treatment subsequent to his release from 
active duty.  In any event, the subsequent records searches 
were unsuccessful.  Hence, no further duty to assist is 
required pursuant to 38 U.S.C.A. § 5107(a).  See also Porter 
v. Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek 
to obtain that which does not exist).

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  Further, after examining the record, the Board 
is satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In addition, if a condition noted during service 
is not shown to be chronic, then generally continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Furthermore, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran states that he received his shrapnel injury to 
the chest during "combat duties" in Korea, at which time 
there was a lot of bombing and exploding.  He states that the 
shrapnel around his heart causes pain.  There is no evidence 
of record to indicate that the veteran has participated in 
combat.  Therefore, he is not eligible for the special 
considerations afforded to combat veterans, including the 
benefit of the presumption of in-service incurrence as set 
forth in 38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 
3.304(d) (1998), which mandate the resolution of every 
reasonable doubt in favor of the veteran.

Available medical evidence includes a consultation request 
from the Hawkes Hospital of Mount Carmel, Columbus, Ohio, 
dated in March 1985, which diagnosed atypical chest pain.  A 
March 1985 discharge summary from Mount Carmel East Hospital, 
Columbus, Ohio, showed that X-ray examination of the chest 
was normal.  The discharge diagnosis was atypical chest pain, 
rule out angina.

Private X-ray examination of the chest dated in August 1996, 
from Riverside Methodist Hospital, Columbus, Ohio, revealed a 
mildly enlarged heart with a left ventricle contour, and with 
a tortuous aorta, suggestive of hypertensive heart changes.  
There was no evidence of acute cardiopulmonary disease.  The 
veteran underwent a left heart cardiac catheterization, 
coronary angiography, and left ventriculogram at Riverside 
Methodist Hospital in that same month.  The conclusion was 
that he suffered from diffuse atherosclerotic heart disease, 
with well-preserved left ventricular function.

A VA Form 119, Report of Telephone Contact, dated in January 
1997, noted that the veteran stated that he was diagnosed as 
having shrapnel injury while serving in Korea, although he 
did not know when.  He also stated that he never sought 
medical attention during service for the shrapnel injury.

During his March 1998 hearing, the veteran testified that 
during combat service in Korea, he suffered a shrapnel wound 
to the left chest.  He further testified that he did not 
realized he had been hit, and was not taken to an aid station 
at the time of the wound.  The veteran reported that the 
shrapnel was first discovered when he underwent a heart 
catheterization by Dr. Yakubov, who told he and his wife that 
an August 1996 X-ray revealed six or seven pieces of shrapnel 
around the heart.  The doctor asked the veteran at that time 
if he had ever been shot, and he replied that he had served 
in the Korean War.  The veteran testified that he could not 
have picked up the shrapnel fragments through his various 
employers before and after his active service, and that the 
shrapnel in the chest area could possibly be the cause of 
chest pain.  He reported that he was not aware of any scars 
or broken bones in the chest, and that he began to get chest 
pains many years after service and went to see the doctor.  
The veteran further testified that he had not sought 
treatment in service, and was never nominated for a Purple 
Heart.

An April 1998 statement by Steven J. Yakubov, M.D., F.A.C.C., 
reported that he had previously performed cardiac 
catheterization upon the veteran, which revealed normal 
ventricular function and normal coronary arteries, and that 
the veteran's chest pain could not be explained by those 
features.  Dr. Yakubov added that during the catheterization, 
it was noted that the veteran had extensive shrapnel in his 
chest, which "shows up quite well in fluoroscopy of the 
chest."  The physician added that the veteran attributed the 
shrapnel to a war injury.

The veteran was afforded a VA examination in June 1998.  He 
complained of chest wall pain off and on in the left pectoral 
area for the last several years.  Physical examination 
revealed no scars noticeable on the left pectoral or thoracic 
area.  There was tenderness in the left pectoral area, about 
3 inches above the left nipple.  There was no mass or lump 
palpable.  There was also no adherence, ulceration, elevation 
or depression, tissue loss, inflammation, edema, keloid, or 
discoloration.  Impression following X-ray examination of the 
chest was that there was no evidence of radiopaque foreign 
body in the left hemithorax, and that overall, there was no 
change of the chest X-ray compared to a February 1998 X-ray.  
There was a tiny, metallic density in the medial aspect of 
the anterior chest wall.

A second statement from Dr. Yakubov, dated in September 1998, 
was largely duplicative of his April 1998 statement.  Dr. 
Yakubov added that "shrapnel can appear in many locations of 
the chest and can cause extensive pain and discomfort."  He 
also stated that while the shrapnel was not a long-term 
potential mortality risk, "it is of significant risk for 
morbidity.  It may explain his current chest pain."

Upon review of the evidence of record, to include the 
statements of Dr. Yakubov, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for shrapnel of the 
chest, with shrapnel around the heart.  The Board accepts the 
statements of Dr. Yakubov that the August 1996 
catheterization revealed extensive shrapnel in the chest, 
which was revealed by fluoroscopy of the chest, for the 
purpose of rendering the veteran's claim of entitlement to 
service connection well grounded.  However, the August 1996 
hospital records of the catheterization make no reference to 
shrapnel.  Indeed, X-ray examination at that time was 
negative as to a retained foreign body.  Also, a March 1985 
private X-ray examination, as well as VA X-ray examinations 
dated in February and June of 1998, do not reveal any foreign 
bodies in the chest, with the exception of a tiny, metallic 
density in the anterior chest wall.  The Board believes that 
this evidence is more probative than the statements of Dr. 
Yakubov, and clearly supports a conclusion that there is no 
relationship between incurrence of shrapnel to the chest, 
with shrapnel around the heart, and the veteran's active 
service.  While it is true that the Board is not free to 
ignore the opinion of a physician, the United States Court of 
Veterans Appeals (Court) has found that the Board is 
certainly free to discount the credibility of that 
physician's statements.  Sanders v. Derwinski, 2 Vet. App. 
97, 101 (1992).  The opinion of Dr. Yakubov is simply not 
reflected by the X-ray evidence of record.  While he refers 
to a fluoroscopy of the chest as showing extensive shrapnel, 
that evidence is not of record.  Indeed, as noted, the August 
1996 hospital records concerning the veteran's 
catheterization do not mention shrapnel. Given that the 
veteran is unable to recall details of wounds he may have 
sustained while stationed in Korea and that physical 
examination disclosed no evidence of possible shell fragment 
wound scars, it cannot reasonably be concluded that the tiny, 
metallic density shown on x-ray in June 1998 is in fact the 
residual of an inservice shell fragment wound. 

In reaching this decision, the Board has considered the 
veteran's allegation that service connection is warranted 
because he currently suffers from shrapnel in the chest and 
around the heart, which was incurred during active service.  
While the veteran, as a lay person, is competent to report 
symptomatology (i.e., pain), see Heuer v. Brown, 7 Vet. App. 
379, 384 (1995), citing Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993), his statements as to the incurrence of any 
shrapnel to the chest, with shrapnel around the heart, must 
be supported by competent medical evidence, not merely 
allegations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Hence, the veteran's statements, standing alone, 
cannot serve as a basis for granting service connection for 
shrapnel to the chest, with shrapnel around the heart.

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
the Court's prior holdings, lay observation is competent to 
establish the existence of the disorder.  If a condition is 
deemed not to have been chronic, service connection may still 
be granted if the disorder is noted during service or a 
presumptive period, continuity of symptomatology is shown 
thereafter, and competent evidence (medical or lay) links the 
veteran's present condition to those symptoms.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  However, the record 
clearly reveals that no evidence of shrapnel to the chest, 
with shrapnel around the heart, appeared until the 1998 
statements of Dr. Yakubov, more than 40 years subsequent to 
the veteran's discharge from active service.  The veteran 
himself testified that he was unaware of shrapnel in the 
chest until 1996.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for shrapnel to the 
chest, with shrapnel around the heart.  As the evidence is 
not in equipoise, the benefit of the doubt rule is not for 
application under 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 
(1998).  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for shrapnel in the chest, with shrapnel 
around the heart, is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

